Grant, J.
(after stating the facts). Counsel for respondent requested the court to instruct the jury that if the fishing was done within the limits of the city of Grand Haven, and not within the township, they must acquit. This was refused, the court instructing them that it was sufficient to convict if the act was doiie within the county of Ottawa. The instruction was correct. People v. Waller, 70 Mich. 237 (38 N. W. 261).
We have examined the other points raised, and find no error. They are not of sufficient importance to require a written opinion.
The conviction is affirmed, and the court below directed to proceed to sentence.
The other Justices concurred.